96 F.3d 1440
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Garfield McKEITHAN, Defendant--Appellant.
No. 96-6411.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 4, 1996.

1
Robert Garfield McKeithan, Appellant Pro Se.  John Granville Douglass, Robert William Jaspen, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


2
Dismissed by unpublished per curiam opinion.


3
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court.   United States v. McKeithan, Nos.  CR-91-106-R;  CA-95-851 (E.D.Va. Mar. 4, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
DISMISSED.